Citation Nr: 0211369	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  01-10 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an effective date earlier than August 30, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD), residuals of a gunshot wound of the 
back, bilateral hearing loss, vitamin B-12 deficiency and 
gastroesophageal reflux disorder (GERD) with history of 
peptic ulcer.  

2.  Entitlement to an effective date earlier than August 30, 
1999 for the grant of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and for the establishment of eligibility for Dependents 
Educational Assistance under 38 U.S.C. Chapter 35.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service




WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1942 to December 
1945.  He participated in the Battle of Normandy and was held 
as a Prisoner of War (POW) of the German government from June 
1944 to April 1945.  His decorations and medals include the 
Combat Infantry Badge and the Purple Heart medal.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In December 2001, the veteran and his son 
testified at a hearing before a Decision Review Officer at 
the RO, and in June 2002 the veteran testified before the 
undersigned Member of the Board at a hearing held at the RO.  


FINDINGS OF FACT

1.  On August 30, 1999, the RO received the veteran's 
application for compensation benefits for PTSD and residuals 
of a gunshot wound of the back; at the same time he reported 
that he had been a POW in Germany in 1944 and 1945 and stated 
he was applying for "POW status."

2.  In a rating decision dated in June 2001, the RO granted 
service connection for PTSD, residuals of a gunshot wound of 
the back, bilateral hearing loss, GERD with history of peptic 
ulcer, and Vitamin B-12 deficiency, all effective August 30, 
1999; the RO also granted entitlement to TDIU and basic 
eligibility for Dependents Educational Assistance, also 
effective August 30, 1999.  

3.  The record does not include a formal or informal claim 
for VA compensation, TDIU or Dependents Educational 
Assistance prior to August 30, 1999.  

4.  Service connection for PTSD, vitamin B-12 deficiency and 
GERD with history of peptic ulcer was granted pursuant to the 
Former Prisoner of War Benefits Act of 1981, Pub. L. No. 97-
37, 95 Stat. 935 (1981) and Pub. L. No. 100-322, § 312, 102 
Stat. (1988).  

5.  There is no indication that PTSD and vitamin B-12 
deficiency were continuously present from October 1981 to 
June 2001, nor is there any indication that GERD with history 
of peptic ulcer was continuously present from May 1988 to 
June 2001.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 30, 1999, 
for the grant of service connection for PTSD, residuals of a 
gunshot wound of the back, bilateral hearing loss, vitamin B-
12 deficiency, GERD with history of peptic ulcer, TDIU and 
eligibility for Dependents Educational Assistance have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than the 
currently assigned date of August 30, 1999 for his service-
connected disabilities, TDIU rating and eligibility for 
Dependents Educational Assistance.  He contends that had VA 
properly recognized that he had been a POW, he would have 
filed for disability benefits in 1946 and at the very least 
would have applied in the 1970s or 1980s  Specifically, the 
veteran contends that he should have received a letter from 
VA or brochures from VA describing available benefits and 
services for former POWs.  He contends that the failure of VA 
to properly assist him in establishing that he had been a POW  
deprived him of benefits to which he was entitled.  

The VCAA - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)].  This law redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

With respect to his claim for an earlier effective date for 
VA benefits, the statement of the case explained there was no 
record of a claim for VA disability benefits filed before 
August 30, 1999, and set forth VA regulations concerning the 
assignment of effective dates for VA benefits, thereby 
notifying the veteran of information necessary to 
substantiate his claim.  The veteran has been afforded the 
opportunity to identify or furnish additional evidence in 
support of his claims.  As noted in the Introduction, he has 
testified at hearings before a Decision Review Officer at the 
RO and before the undersigned.  At the June 2002 hearing, the 
veteran testified that other than the documents he had 
previously submitted, he was aware on no letters or 
communications with VA nor was he aware of any other evidence 
regarding his claims.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue presently on appeal.  
There is sufficient evidence of record with which to make an 
informed decision.  The Board has not identified any 
pertinent evidence that is not currently of record with 
respect to his earlier effective date claims, and the veteran 
has not pointed to any such specific evidence.  The Board 
therefore concludes that the veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his claims.  

Under these circumstances, further development would not aid 
the Board's inquiry, and would only serve to unnecessarily 
delay a decision.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 
Accordingly, the Board will proceed to a decision on the 
merits.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Relevant law and regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (2001).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001).  

Under the applicable law, the effective date of an evaluation 
and award of direct service connection under 38 U.S.C.A. § 
1110 (West 1991) and 38 C.F.R. § 3.303 (2001) shall be the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2).  The effective date of a grant of service 
connection on a presumptive basis under 38 U.S.C.A. §§ 1101, 
1112 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 is the date 
entitlement arose if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(ii).  

Factual background

Review of the record shows that VA received the veteran's 
completed VA Form 21-526, Veteran's Application for 
Compensation or Pension, on August 30, 1999.  The veteran 
claimed service connection for PTSD, which he stated began in 
1998, and for residuals of a gunshot wound of the back, which 
he stated occurred in 1944.  On the form he reported that he 
had been a POW in Germany from June 1944 to April 1945.  In 
an attached statement, he stated that in addition to applying 
for service connection for PTSD and residuals of a gunshot 
wound, he was applying for "POW status."  He pointed out 
that his service discharge papers do not show that he had 
been a POW, and he requested that VA use any documents it had 
or could obtain in assisting him to confirm that he was a 
POW.  He included a copy of a May 1945 telegram from the Army 
to his father notifying him when his son would be returned to 
the United States.  (The Board notes that the surname of the 
veteran and his father was misspelled in the telegram.)  

The RO initially denied the veteran's claims in December 1999 
because he did not provide evidence of his claimed 
disabilities and it was unable to confirm that the veteran 
had been a POW.  The veteran disagreed with that decision, 
and his service organization representative submitted 
documentation it obtained from the Department of Defense 
(DoD) confirming that the veteran was a POW from June 1944 to 
April 1945.  Those documents show that the veteran's surname 
was misspelled on the February 1950 Alphabetical Listing of 
Prisoner of War, World War II, CFN-208 List A from the 
Adjutant Generals Office, Strength Accounting Branch.  The 
DoD official who provided the list explained that on the list 
the veteran's surname was missing the terminal "s" but that 
the match of service numbers confirmed that the veteran had 
been a POW.  The official further explained that it would not 
have been unusual for a typographical error to occur to an 
entry in a list that is so massive.  

Thereafter, the RO ordered VA POW protocol examinations for 
the veteran, and he submitted private medical records.  In 
its June 2001 rating decision, the RO granted service 
connection for PTSD, residuals of a gunshot wound of the 
back, bilateral hearing loss, vitamin B-12 deficiency and 
GERD with history of peptic ulcer, effective August 30, 1999.  
The RO also granted entitlement to TDIU and basic eligibility 
for Dependents Educational Assistance, effective August 30, 
1999.  The veteran's disagreement with the effective date of 
August 30, 1999, for all awards led to this appeal.  



Analysis

The veteran's testimony and contentions

The veteran has testified that after he returned home from 
service he contacted VA regarding educational benefits.  This 
is essentially confirmed in the records; a VA claims 
identification number (C number) was assigned by the RO on 
August 23, 1946 and there is reference to his claim for such 
benefits in November 1947.  The veteran acknowledges that he 
did not file a disability claim immediately after service.  
He has stated that he had understood from military 
debriefings before his release from service that he would be 
receiving additional information, which never happened.  A 
review of the record indicates the absence of a filed claim 
immediately after service or for many years thereafter.  

The veteran recalls that he had corresponded with VA on some 
occasions after service, but said that the only documents he 
had were a post card from the U.S. Army Finance Office 
acknowledging his claim for settlement for unused leave, a 
post card dated in August 1952 from the War Claims Commission 
acknowledging his application for compensation for forced 
labor and/or inhumane treatment as a prisoner of war, and an 
April 1982 letter from a local veteran's benefits counselor 
advising him to apply for a POW license tag, dental benefits 
and compensation.  The veteran testified that he received 
$100 for unused leave and nothing else.  He testified that he 
was refused a POW license plate and did not thereafter apply 
for dental or other benefits.  

In essence, the veteran has contended that his 1952 
correspondence with the War Claims Commission may be 
interpreted as a claim for benefits, or at the very least was 
a sort of trigger mechanism which should have alerted VA to 
his POW status.  The veteran's representative has questioned 
whether the War Claims Commission and VA had some 
responsibility to share information.  The veteran testified 
that when he dealt with the War Claims Commission he thought 
he was making a claim as a POW.  

Discussion

An effective date earlier than August 30, 1999 would 
justified if it could be shown that the veteran filed a 
formal or informal claim for VA disability benefits before 
August 1999.  Although the veteran has testified that he had 
contact and correspondence with VA in the years between his 
separation from service in December 1945 and August 1999, 
when he filed the current claim, he has also testified that 
he did not file for VA disability benefits.  The Board has 
nonetheless reviewed the record to ascertain whether there is 
any evidence that may be construed as an informal claim for 
VA disability benefits prior to August 1999.  

Under 38 C.F.R. § 3.155, an informal claim consists of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris.  Such informal claim must 
identify the benefit sought.  See Dunson v. Brown, 4 Vet. 
App. 327, 330 (1993); see also KL v. Brown, 5 Vet. App. 205, 
208 (1993).  As noted by the Court in Brannon v. West, 12 
Vet. App. 32, 34 (1998), before the Board can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 
544 (1993).  

Upon review of the record, the Board is unable to identify 
any communication, evidence or correspondence, from any 
source, received by VA before August 1999, that meets the 
requirements of an informal claim.  There were few documents 
in the veteran's claims file prior to August 1999.  They 
included the veteran's service discharge certificate (which 
the veteran has acknowledged did not show that he was a POW).  
They also included the veteran's service Separation 
Qualification Record, which also contains no hint that he was 
a POW.  The record also included a VA Notice of Assignment of 
C-Number dated in August 1946, a form dated in November 1947 
indicating that an application for education and training and 
correspondence pertaining to training benefits had been 
removed and filed in an R&E folder, the veteran's declaration 
as to marital status, his marriage certificate and the birth 
certificate for a son.  None of these documents express or 
imply an intent by the veteran to apply for disability 
benefits, and there is therefore no basis to find that an 
informal claim for disability benefits was received by VA 
prior to August 1999.  

The Board has carefully considered the veteran's contention 
that there may have been an obligation for sharing of 
information between the War Claims Commission and VA.  From 
this, the Board infers that the veteran's representative is 
arguing that the veteran's application for compensation for 
forced labor and/or inhumane treatment received by the War 
Claims Commission in August 1952 was constructively in VA's 
possession and might therefore be evidence of an informal 
claim or at least impose on VA a duty to inform the veteran 
of potential benefits for former POWs.  

The Board notes that the War Claims Commission was an 
independent organization not affiliated with VA.  See Dunson 
v. Brown, supra, 4 Vet. App. at 329.  The Board has been 
unable to identify and legal basis from which to conclude 
that any affiliation or information sharing between the War 
Claims Commission was authorized by law or in fact actually 
took place, and the veteran and his representative have 
pointed to none.  There is no basis to find that VA knew or 
should have known of the veteran's application to the War 
Claims Commission, nor is there any basis to construe such 
application as a claim for VA benefits.    

The veteran has argued that VA had a duty to assist him in 
establishing his status as a former POW and that its breach 
of that duty was clear and unmistakable error.  He argues 
that if VA had fulfilled its duty to assist him in 
establishing that he was an ex-POW, he would have been 
notified about VA benefits that became available to former 
POWs in the 1970s and 1980s.  He further asserts that had he 
received notice of the availability of such benefits, he 
would have applied for them.  

With respect to this contention, the Board initially notes 
that "clear and unmistakable error" is a term of art under 
VA law and that it applies to prior final RO determinations 
and prior final Board decisions.  See 38 C.F.R. § 3.105(a) 
(2001) [previous RO final determinations will be accepted as 
correct in the absence of clear and unmistakable error] and 
38 C.F.R. §§ 20.1400-1411 (2001) [procedures for revision of 
final Board decisions on grounds of clear and unmistakable 
error].  In this case, there was neither an RO determination 
nor a Board decision prior to 1999.  
Thus, under the law and regulations, failure on the part of 
VA to perform an administrative function, as opposed to a 
claimed mistake in adjudication, cannot be considered to be 
"clear and unmistakable error".

In any event, it is well established that a breach of the 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Roberson v. Principi, 251 F.3d 1378, 
(Fed. Cir. 2001); see Simmons v. West, 14 Vet. App. 84, 91 
(2000); Baldwin v. West, 13 Vet. App. 1, 7 (1999); Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  

Boiled down to its essence, the veteran's contention is that 
VA was somehow remiss is not identifying the veteran as a POW 
and, further, it was remiss in not contacting him with 
information concerning VA benefits potentially available to 
him.  

Section 6 of the Former Prisoner of War Benefits Act of 1981, 
Pub. L. No. 97-37, 95 Stat. 935 (1981) (the Act), which 
liberalized the law regarding VA benefits for former 
prisoners of war, required VA, to the maximum extent 
feasible, to seek out former prisoners of war and provide 
them with information regarding applicable changes in law, 
regulations, policies, guidelines or other directives 
affecting the benefits and services to which former prisoners 
are entitled under the Act.  

With respect to the veteran, there is no indication that VA, 
at the time of Congressional passage and approval of the Act 
in August 1981, had any basis on which to identify the 
veteran as a former POW.  There was no mention in the 
veteran's claims file that he had ever claimed to have been a 
POW or that he informed VA that he had been a POW.  [As 
distinguished from conversations with a state veterans 
benefits counselor or correspondence with the War Claims 
Commission.  Cf. Bell v. Derwinski, 2 Vet. App. 611 (1992).]  
Further, neither the service department report of separation 
nor the separation qualification record, both prepared by the 
service department, indicated that the veteran was a POW.  
The veteran's name was spelled correctly on both of those 
documents, and based on the evidence of record prior to 
August 1999 (when the veteran furnished a copy of the May 
1945 telegram from the Army to his father in which their 
surname was misspelled), there was no indication that the 
service department might have misspelled the veteran's name 
in documents pertaining to his POW status.  

The Board believes that it is likely that VA used the service 
department's alphabetical listing of prisoners of war for 
World War II to identify World War II veterans potentially 
eligible for POW benefits.  The fact that the veteran's name 
was spelled incorrectly on that list may explain the failure 
of VA to reach the veteran with notice of potential benefits.  
The point is that at no time prior to August 1999 did VA have 
any clue that confirmation that the veteran was an ex-POW 
would require more than a search for his name, correctly 
spelled, in service department records.  The Board concludes 
that although VA did not notify the veteran that he was 
potentially eligible for benefits available to former POW, 
there is a rational basis for that failure, and that VA 
efforts were within the bounds of "the maximum extent 
feasible" under the law.  

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).    

In this case, the RO stated that it granted service 
connection for PTSD, vitamin B-12 deficiency and GERD with a 
history of peptic ulcer on a presumptive basis under 
38 C.F.R. § 3.309.  The Board notes that based on the Former 
Prisoner of War Benefits Act of 1981, Pub. L. No. 97-37, 95 
Stat. 935 (1981), 38 C.F.R. § 3.309 was amended to reduce 
evidentiary standards for certain disabilities of ex-POW and 
included anxiety states and nutritional deficiencies as 
disabilities to which presumptions applied.  That amendment 
was effective October 1, 1981.  Based on Pub. L. No. 100-322, 
§ 312, 102 Stat. (1988), 38 C.F.R. § 3.309 was further 
amended to include peptic ulcer disease among the 
disabilities to which the ex-POW presumptions applied.  That 
amendment was effective May 20, 1988.  

The Board has considered the impact of this liberalizing 
legislation of the effective date assigned.  However, because 
there is no indication in the record of medical evidence that 
either PTSD or the veteran's vitamin B-12 deficiencies 
existed continuously from October 1, 1981, an effective date 
earlier than August 30, 1999, the date of claim, may not be 
awarded for those disabilities.  In this regard, the veteran 
has himself contended that his PTSD began in 1998, and the 
only diagnosis of PTSD in the record comes from the VA POW 
protocol examination in April 2001.  Further, there is no 
evidence of a diagnosis of vitamin B-12 deficiency before 
2000.  In addition, the Board notes that although the 
veteran's private medical include a notation in October 2000 
of a remote history of ulcer disease, there is no indication 
that GERD or ulcer disease was continuously present from May 
1988.  Because there is no indication that the requirements 
for retroactive benefits for GERD with history of peptic 
ulcer have been met on the basis of liberalizing law, the 
effective date of August 30, 1999, must stand.  

The Board additionally notes that the award of TDIU and 
Dependents Educational Assistance depend on the presence of 
service-connected disabilities of sufficient severity to 
render the veteran unable to obtain or maintain substantially 
gainful employment in the case of TDIU and of sufficient 
severity to render the veteran permanently and totally 
disabled in the case of eligibility for Dependents 
Educational Assistance.  It follows logically that the 
effective date of such benefits can be no earlier than the 
effective date of service connection of the disabilities upon 
which they depend, which in this case is August 30, 1999.  

In short, with respect to liberalizing legislation, the facts 
of this case prevent the assignment of an effective date 
earlier than the date currently assigned, August 30, 1999.

In summary, after reviewing the record, the Board can find no 
evidence of a claim for VA disability benefits, formal or 
informal, received by VA prior to August 30, 1999.  Because 
there is no evidence that any such prior claim, the effective 
date for service connection, TDIU and eligibility for 
Dependents Educational Assistance can be no earlier than 
August 30, 1999.  For the reasons discussed above, the 
arguments advanced by the veteran do not provide a basis for 
an earlier effective date and the criteria for retroactive 
benefits based on liberalizing law have not been met.  

Accordingly, the preponderance of the evidence is against the 
claim of entitlement to an effective date earlier than August 
30, 1999, for service connection for post-traumatic stress 
disorder, residuals of a gunshot wound of the back, bilateral 
hearing loss, vitamin B-12 deficiency and gastroesophageal 
reflux disorder with history of peptic ulcer.  The 
preponderance of the evidence is also against an effective 
date earlier than August 30, 1999, for a total rating based 
on individual unemployability due to service-connected 
disabilities and for the establishment of eligibility for 
Dependents Educational Assistance under 38 U.S.C. Chapter 35.  
The benefits sought on appeal must therefore be denied.  

Additional comments

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that he should 
have been provided more information by VA and had this been 
done he would have received benefits earlier.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board 
further observes that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)].

The Board wishes to make it clear that it has nothing but the 
greatest respect and admiration for the veteran and the 
sacrifices he made for his country.  Unfortunately, the 
outcome of this case is governed by the law, which has been 
explained and applied by the Board above.


ORDER

Entitlement to an effective date earlier than August 30, 1999 
for service connection for post-traumatic stress disorder, 
residuals of a gunshot wound of the back, bilateral hearing 
loss, vitamin B-12 deficiency and gastroesophageal reflux 
disorder with history of peptic ulcer is denied.  

Entitlement to an effective date earlier than August 30, 1999 
for a total rating based on individual unemployability due to 
service-connected disabilities and for the establishment of 
eligibility for Dependents Educational Assistance under 38 
U.S.C. Chapter 35 is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

